Citation Nr: 9905913	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  96-36 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased (compensable) rating for a skin 
disorder of the groin.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel


INTRODUCTION

The veteran appears to have had active service from a date in 
1981 to a date prior to April 1985.  However, dates of 
service and character of discharge have not been verified and 
that deficiency is referred to the RO for appropriate action.

In April 1985, the veteran claimed service connection for a 
skin disorder of the groin.  A January 1986 rating decision 
granted service connection and assigned a noncompensable 
evaluation.  In December 1994, he claimed an increased 
rating.  This appeal arises from a June 1995 rating decision 
of the Baltimore, Maryland, Regional Office (RO) that denied 
a compensable evaluation.

The veteran testified at a January 1997 field hearing 
convened at the RO and, in November 1997, requested a hearing 
before a member of the Board of Veterans' Appeals (Board).  
Accordingly, he also testified at an October 1998 Central 
Office hearing convened by the undersigned Member of the 
Board, designated by the Chairman to conduct the hearing and 
make the final decision in this case.

At the Central Office hearing, the veteran submitted evidence 
not previously reviewed by the RO, and he waived initial RO 
consideration thereof.  In addition, his representative 
requested consideration of an extraschedular evaluation.  
Although an April 1998 Supplemental Statement of the Case 
cited the regulation applicable to extraschedular 
evaluations, 38 C.F.R. § 3.321(b)(1), the text of the 
Statement does not indicate that the section was actually 
considered.  Thus, that issue has not been adjudicated by the 
RO and may not be addressed by the Board in the first 
instance.  See Floyd v. Brown, 9 Vet.App. 88 (1996), mot. for 
reconsid. by panel and review by Court en banc denied, 9 
Vet.App. 253 (1996) (per curiam).  The matter of an 
extraschedular rating is referred to the RO for 
consideration.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The skin disorder of the veteran's groin is manifested by 
complaints of pain, burning, itching, and occasional redness 
of the skin of the upper inner thighs; clinical findings show 
hyperpigmented patches of the upper medial thighs due to 
previous inflammation.


CONCLUSION OF LAW

An increased (compensable) rating for a skin disorder of the 
groin is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4 to include §§ 4.7, 4.10, 4.118, and 
Diagnostic Code (DC) 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veteran's service medical records include one from 
December 1981, when he gave a three-day history of a skin 
rash in the groin, and one from July 1983, when he gave a 
nine-month history of such a rash.  On the latter record, 
there was a red, moist, scaly rash in the groin, and the 
diagnosis was tinea cruris.  However, a skin disorder was not 
reported or noted on an August 1983 periodic examination or 
on a November 1984 separation examination.

On an October 1985 VA outpatient treatment record, the 
veteran gave a four-year history of skin rash in the groin 
and currently complained of pruritus.  Examination revealed 
postinflammatory hyperpigmentation in the groin, but no 
current evidence of tinea.  On the basis of that record and 
service medical records, a January 1986 rating decision 
granted service connection for postinflammatory 
hyperpigmentation pruritus of the groin, and assigned a 
noncompensable evaluation.

Thereafter, the noncompensable evaluation was confirmed by 
rating decisions issued in July 1987, March 1989, January 
1991, and March 1991.  A November 1991 Board decision also 
denied a compensable evaluation.
On an October 1994 VA outpatient treatment record, the 
veteran reported that he noticed a painful knot in the right 
groin that morning.  Examination revealed mild folliculitis 
in the suprapubic region.

At a March 1995 VA dermatologic examination, the veteran 
complained of an intermittent skin rash in the groin that 
began when he was stationed in Panama in 1982.  He said he 
had to wear white underwear or the disorder would flare up, 
and also said it was worse in the summer.  Examination 
revealed large, hyperpigmented patches on the bilateral inner 
thighs to the groin.  There was no evidence of tinea 
currently.  The diagnosis was postinflammatory 
hyperpigmentation consistent with a chronic tinea infection.

On an April 1996 VA outpatient treatment record, the veteran 
complained of genital itching and a rash of the thighs.  
Examination revealed 5-by-5-cm, hyperpigmented patches on the 
medial aspects of both thighs.  Also, there were poorly-
demarcated, hyperpigmented areas, not contiguous with the 
areas on the thighs, in both inguinal areas.  The diagnosis 
was nonspecific intertrigo.

At a January 1997 VA examination, the veteran complained of a 
recurrent rash that caused pain, itching, and burning in the 
groin.  Occasionally, there was redness and scaling.  The 
disorder partially cleared with Mycelex cream.  On 
examination, there were hyperpigmented patches on the upper 
thighs but no scale or erythema.  The diagnosis was tinea 
cruris, not then active, with postinflammatory hyperpigmented 
areas of the thighs.  Photographs in the claim file show 
slightly discolored areas of the inner thighs, extending 
approximately 2 inches down the thighs from the groin.

On a September 1997 VA outpatient treatment record, the 
veteran gave a ten-year history of skin rash in the groin.  
On examination, there was inguinal erythema of both thighs 
and a 3-by-3-cm area of excoriation on the right thigh.  The 
assessment was intertrigo versus tinea.


A report of an October 1998 VA outpatient treatment record 
was submitted at the VA Central Office hearing, and the 
veteran waived initial consideration of that record by the 
RO.  According to the record, the veteran gave a history of 
skin rash of the groin since 1982; treatment of the disorder 
provided no significant improvement.  He complained of 
pruritus and "pus bumps" on the upper inner thighs.  
Examination revealed scattered, excoriated, follicular 
papules and hyperpigmented, lichenified, scaly areas of the 
upper inner thighs.  The assessment included intertrigo/tinea 
cruris and folliculitis.

At the October 1998 Central Office hearing, the veteran 
testified that the area of skin affected by the disorder had 
increased since 1984, that he applied medication to the area 
daily, and that the disorder was exacerbated by warm weather 
and colored underwear.  He always had some discomfort; 
occasionally, he had a burning sensation in the groin that 
interfered with walking and other times he had itching or 
pain in the area.  He felt depressed and frustrated and, 
although it was not entirely clear, suggested that he may 
have missed some work because of the skin disorder.  He wore 
boxer-style swimming trunks because he felt that he could not 
wear brief ones.  The medication he used suppressed, but did 
not cure, the skin disorder.

Analysis

The veteran has claimed that his service-connected skin 
disorder is more disabling than indicated by the assigned 
evaluation.  Such a claim is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  In 38 C.F.R. Part 
4, the VA Schedule for Rating Disabilities, the various 
disabilities are identified by separate diagnostic codes.  
38 C.F.R. § 4.27.  Within diagnostic codes, specific ratings 
are determined by the application of criteria which are based 
on the average impairment of earning capacity caused by the 
rated disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a).  
When there is a question as to which of two ratings should be 
assigned, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  If there is reasonable doubt as to the 
degree of disability, it is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  Where, as here, entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).

The veteran has been diagnosed with tinea cruris, intertrigo, 
and folliculitis.  There are no diagnostic codes for those 
disorders but, when an unlisted condition is encountered, it 
may be evaluated under the rating criteria for a disorder in 
which the functions affected, the anatomical localization, 
and the symptomatology, are closely related and analogous.  
38 C.F.R. § 4.20.  The decision as to which diagnostic code 
is applicable in a given case is for the RO and the Board.  
Bierman v. Brown, 6 Vet. App. 125 (1994); Butts v. Brown, 5 
Vet.App. 532 (1993) (en banc).  However, the rationale for 
selecting a specific diagnostic code must be fully explained.  
Lendenmann v. Principi, 3 Vet.App. 345 (1992).

Tinea cruris is an acute or chronic dermatophytosis involving 
the groin or perineal regions characterized by thin, dry 
scaling and severely pruritic, sharply demarcated lesions 
with raised erythematous margins.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1713 (28th ed. 1994).  Intertrigo is a superficial 
dermatitis occurring on apposed skin surfaces, such as in the 
groin, caused by friction, moisture, warmth, and sweat 
retention, and characterized by erythema, maceration, 
burning, itching, and sometimes by erosions, fissures, 
exudations, and secondary infections; also called eczema 
intertrigo.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 851 (28th ed. 
1994).  Folliculitis is inflammation of follicles, usually 
hair follicles.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 647 (28th 
ed. 1994).  In this case, service connection is in effect for 
a skin disorder of the groin and a noncompensable evaluation 
has been assigned under the provisions of DC 7806 (eczema).  
Eczema is a pruritic, papulovesicular dermatitis 
characterized, in the acute stage, by erythema, edema 
associated with a serous exudate, vesiculation and oozing, 
crusting and scaling and, in the chronic stages, by signs of 
excoriation, lichenification or thickening or both, and 
hyper- or hypopigmentation or both.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 528 (28th ed. 1994).  The skin disorders with which 
the veteran has been diagnosed, tinea cruris, intertrigo, and 
folliculitis, are manifested similarly to the one under which 
he has been rated, eczema.  Thus, the Board finds that 
eczema, DC 7806, is analogous to the veteran's skin disorder 
and is the appropriate diagnostic code for its evaluation.

Under the provisions of DC 7806, a 50 percent evaluation is 
warranted for ulceration or extensive exfoliation or crusting 
with systemic or nervous manifestations or when the disorder 
is exceptionally repugnant; a 30 percent evaluation is 
warranted for constant itching or exudation, extensive 
lesions, or marked disfigurement; a 10 percent evaluation is 
warranted for exfoliation, exudation, or itching of an 
exposed surface or an extensive area; a noncompensable 
evaluation is warranted for slight, if any, exfoliation, 
exudation, or itching of a nonexposed surface or small area.

A review of the evidence shows that the veteran's skin 
disorder is one with active and inactive stages.  There was 
no current evidence of tinea at March 1995 or January 1997 VA 
examinations.  Also, an April 1996 VA outpatient treatment 
record noted only hyperpigmented areas and made no mention of 
an active skin disorder.  A September 1997 VA outpatient 
treatment record noted erythema and a 3-by-3-cm area of 
excoriation on the right thigh.  An October 1998 VA 
outpatient treatment record noted, in addition to 
hyperpigmented, lichenified areas on the upper inner thighs, 
scattered, excoriated, follicular papules.  Photographs show 
small areas of skin discoloration limited to the upper inner 
thighs.  Finally, the veteran testified that he always had 
some discomfort, either a burning sensation, or itching, or 
pain.

The evidence shows that the veteran's skin disorder is not 
constantly active and does not involve extensive lesions or 
marked disfigurement, so a 30 percent evaluation is clearly 
unwarranted.  With regard to a 10 percent evaluation, there 
is scant evidence of exfoliation, exudation, or itching.  
However, mindful of the requirement that examinations, in 
cases involving skin disorders that wax and wane, be 
conducted when the disorder is active, see Ardison v. Brown, 
6 Vet.App. 405 (1994), the Board will assume, in the 
veteran's favor, that, when his disorder is active, it 
involves exfoliation, exudation, or, at least, itching.  
There is support for this assumption in the veteran's sworn 
testimony, and in medical evidence that the hyperpigmentation 
of his upper inner thighs is consistent with an earlier, or 
chronic, inflammatory skin disorder.

That assumption, however, does not end the inquiry, and it is 
not determinative in this case.  A 10 percent evaluation is 
warranted only if the exfoliation, exudation, or itching 
occurs on exposed surfaces or extensive areas.  The veteran 
did testify, at his hearing before the undersigned, that he 
believes his service-connected skin disorder is on an exposed 
area because, although a boxer-shorts type of bathing suit 
will cover the affected area, a brief-type, or racing-type 
suit will not.  As sympathetic as we may be with the 
veteran's concern in this regard, we must be mindful that 
disability ratings "represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries in civil 
occupations."  38 C.F.R. § 4.1 (1998).  We do not believe, 
therefore, that the rating schedule intended that areas of 
the upper thigh, which may be covered by boxer-length shorts, 
should be considered to be on an exposed area within the 
meaning of DC 7806.

Here, none of the evidence, including the veteran's own 
testimony, supports the conclusion that the area involved is 
either exposed or extensive.  Accordingly a 10 percent 
evaluation is not warranted.


ORDER

Entitlement to an increased (compensable) rating for a skin 
disorder of the groin is denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 9 -


